 


110 HRES 843 EH: Mourning the passing of Congressman Henry J. Hyde and celebrating his leadership and service to the people of Illinois and the United States of America.
U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 843 
In the House of Representatives, U. S.,

December 17, 2007
 
RESOLUTION 
Mourning the passing of Congressman Henry J. Hyde and celebrating his leadership and service to the people of Illinois and the United States of America. 


Whereas all Members of Congress affect the history of the United States, but Congressman Henry J. Hyde leaves a legacy as one of the most principled and influential public servants of his generation that will endure for many years;
Whereas millions of men and women across America mourn the death of the distinguished former Congressman from Illinois;
Whereas Henry J. Hyde, upon his graduation from high school, earned a scholarship to play basketball at Georgetown University, and participated in the 1942 NCAA national championship basketball tournament;
Whereas Henry J. Hyde served valorously in the United States Navy from 1944 to 1946 in the South Pacific, New Guinea, and the Lingayen Gulf and continued to serve in the Naval Reserve until 1968;
Whereas Henry J. Hyde returned to the United States from active duty in 1946, graduated a year later with a bachelor of arts degree, and went on to earn a law degree from Loyola University Law School in 1950;
Whereas Henry J. Hyde served in the Illinois House of Representatives from 1967 to 1974;
Whereas Henry J. Hyde was elected to serve Illinois's 6th Congressional District in the United States House of Representatives in 1974;
Whereas Henry J. Hyde will be remembered for his impassioned opposition to abortion, and the Hyde Amendment, which banned the federal funding of abortion;
Whereas Henry J. Hyde was named chairman of the Committee on the Judiciary in 1995 and played a vital role in the passage of key elements of the Contract with America, and as a skilled lawyer and someone who loved the practice of law, he understood and respected the rule of law as an essential part of American democracy;
Whereas Henry J. Hyde was instrumental in the early 1980s reauthorization of the Voting Rights Act of 1965, and known for initiatives including the Family and Medical Leave Act, nutrition programs for women, infants, and children, Federal standards for collection of child support, and landmark patent, copyright, and trademark reform legislation;
Whereas Henry J. Hyde was named chairman of the Committee on International Relations in 2001 and worked across the political divide to successfully enact legislation to address the burgeoning international HIV/AIDS crisis, and also succeeded in enacting landmark foreign assistance legislation, including the creation of the Millennium Challenge Corporation, and the expansion of United States funding for microenterprise initiatives aimed at helping the poor and vulnerable;
Whereas during his long distinguished career, Henry J. Hyde played an integral role in debates over United States-Soviet relations, Central America policy, the War Powers Act, the Taiwan Relations Act, NATO expansion, and the investigation of the Iran-Contra affair;
Whereas Henry J. Hyde highly respected the institutional integrity of the House of Representatives, and was a forceful advocate for maintaining the dignity of the House and for recognizing the sacrifices and struggles Members make while in its service;
Whereas in 2006, Henry J. Hyde retired from the House of Representatives, where he maintained ties of bipartisan civility throughout the more than 3 decades of dedicated service;
Whereas Henry J. Hyde was awarded the Nation's highest civilian honor, the Presidential Medal of Freedom, on November 5, 2007, for tirelessly championing the weak and forgotten and working to build a more hopeful America; and
Whereas Henry J. Hyde has been characterized as a statesman, a constitutional scholar, a person with sharp wit and a keen sense of history, a passionate orator, a compassionate man, and a person with a distinguished career who has left an indelible mark on the legacy of the United States House of Representatives: Now, therefore, be it 
 
That the House of Representatives—
(1)expresses its appreciation for the profound dedication and public service of Congressman Henry J. Hyde;
(2)notes that he was preceded in death by his late wife Jeanne Simpson and his son, Henry Hank Hyde;
(3)tenders its deep sympathy to his wife, Judy Wolverton, to his children, Robert, Laura, and Anthony, and to the entire family of the former Member of Congress and staff;
(4)directs that the eulogies offered concerning the life of the Honorable Henry J. Hyde, former Representative from the State of Illinois, be bound and printed as a House document; and
(5)directs the Clerk of the House to transmit a copy of this resolution to the family of Congressman Henry J. Hyde. 
 
Lorraine C. Miller,Clerk.
